DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: 
“monitor a received command to determine whether the received command complies with the at least one administrative rule of the policy; monitor a received audio input signal to determine whether the received audio input signal complies with the at least one audio rule of the policy” should read “monitor the received command to determine whether the received command complies with the at least one administrative rule of the policy; monitor the received audio input signal to determine whether the received audio input signal complies with the at least one audio rule of the policy” in claim 1; 
“wherein the at least one audio rule defines the feature ON/OFF control, and wherein the feature ON/OFF control is a microphone control that is configured to control the operation of a microphone of the peripheral audio accessory” should read “wherein the at least one audio rule defines a feature ON/OFF control, and wherein the feature ON/OFF control is a microphone control that is configured to control the operation of a microphone of the peripheral audio accessory” in claim 11;
“generate an audio output signal based at least in part on a determination that the received audio input signal complies with the at least one audio rule of the policy” should read “generate an audio output signal based at least in part on the determination that the received audio input signal complies with the at least one audio rule of the policy” in claim 20. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brewster et al. (US 2004/0125958), hereon referred to as Brewster, in view of Kulavik et al. (US 2015/0117662), hereon referred to as Kulavik.

Regarding claim 1, Brewster teaches a peripheral audio accessory (FIG. 1 headphones 106), comprising: 
a receiver (para. [0021] headphones 106 comprise a wireless signal receiver) configured to receive a command (para. [0025]-[0029] the authentication portion 202 of the signal AUDIO) from a separate source device (para. [0021] the controller 104) and an audio input signal (para. [0019], [0021]-[0029] the headphones 106 receives the signal AUDIO which comprises the authentication portion 202 and the data 206 corresponding to the audio content from the controller 104), wherein the peripheral audio accessory (FIG. 1 headphones 106), is dependent on the separate source device (para. [0021] the controller 104) for providing the audio input signal (para. [0019]-[0021] the headphones 106 are dependent on the controller 104 for providing the signal AUDIO for playback); 
a memory (para. [0021] the memory stored within the headphones 106 that enables the headphones 106 to receive, validate, and decode the signal AUDIO) configured to store a policy (para. [0021]-[0029] the policy that enables playback of audio content only if the authentication is valid) comprising at least one administrative rule (para. [0021]-[0029] playback of the audio content only if authentication is valid); and 
one or more processors (para. [0021] the processor within the headphones 106 that enables the headphones 106 to receive, validate, and decode the signal AUDIO) coupled to the memory (para. [0021] the memory stored within the headphones 106 that enables the headphones 106 to receive, validate, and decode the signal AUDIO), the one or more processors (para. [0021] the processor within the headphones 106 that enables the headphones 106 to receive, validate, and decode the signal AUDIO) configured to: 
monitor a received command (para. [0025]-[0029] the authentication portion 202 of the signal AUDIO) to determine whether the received command (para. [0025]-[0029] the authentication portion 202 of the signal AUDIO) complies with the at least one administrative rule of the policy (para. [0021]-[0029] the authentication portion 202 of the signal AUDIO is monitored to determine whether the authentication is valid); and
enforce the at least one administrative rule of the policy (para. [0021]-[0029] determining whether the authentication portion 202 is valid and reproducing the audio content of the program being played via the controller 104 if the authentication portion 202 is valid); however, Brewster does not teach a memory configured to store a policy comprising at least one audio rule; one or more processors configured to: monitor a received audio input signal to determine whether the received audio input signal complies with the at least one audio rule of the policy; enforce the at least one audio rule of the policy; and generate an audio output signal based at least in part on the enforcement of the at least one audio rule.
Kulavik teaches a peripheral audio accessory (FIG. 2A-2C headset 200) comprising: 
a memory (FIG. 2C memory 226) configured to store a policy (para. [0038], [0058] memory 226 stores the algorithm to monitor and filter out the predefined words if present in the game or chat audio signals) comprising at least one audio rule (para. [0038], [0058] memory 226 memory 226 stores the algorithm to monitor and filter out the predefined words if present in the audio channels); 
one or more processors (FIG. 2C CPU 222 and audio processing circuit 230) configured to: 
monitor a received audio input signal (para. [0062] the game audio and chat audio) to determine whether the received audio input signal (para. [0062] the game audio and chat audio) complies with the at least one audio rule of the policy (para. [0062] the audio processing circuit 230 monitors the game and chat audio in order to detect sounds in the game audio and/or chat audio that corresponds to certain sounds that are associated with the predefined words and the CPU 222 may be operable to match the sounds that are detected in the game audio and/or chat audio with sounds that are stored in the storage 224, which are representative of the predefined words); 
enforce the at least one audio rule of the policy (para. [0036], [0038], [0056], [0062] if the CPU 222 determines that a sound that is detected in the game audio and/or chat audio matches a predefined word then the CPU 222 instructs the audio processing circuit 230 to filter out the sound corresponding to the predefined word in the game and/or chat audio); and 
generate an audio output signal (para. [0059]-[0062] sound to be output from speakers 216a and 216b) based at least in part on the enforcement of the at least one audio rule (para. [0059]-[0062] the speakers 216a and 216b receives sounds from the audio processing circuit 230 that does not include sounds corresponding to a predefined word).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brewster to include a memory configured to store a policy comprising at least one audio rule; one or more processors configured to: monitor a received audio input signal to determine whether the received audio input signal complies with the at least one audio rule of the policy; enforce the at least one audio rule of the policy; and generate an audio output signal based at least in part on the enforcement of the at least one audio rule, as taught by Kulavik.
One of ordinary skill would have been motivated to include this modification to filter out profanity during playback (para. [0036]).

Regarding claim 2, Brewster in view of Kluvik teaches the peripheral audio accessory of claim 1. 
Kluvik further teaches wherein the at least one rule (para. [0036], [0038], [0062] removal of the predefined words if detected in the game audio and/or chat audio) defines the content filter (para. [0036], [0038], [0062] a match of a sound that is detected in the game audio and/or chat audio and a predefined word defines the filtering out of the matched sound), wherein the received audio input signal (para. [0046] the received analog audio signals) comprises audio content (para. [0035]-[0036], [0046] the received analog audio signals includes game audio channels), and wherein the content filter (para. [0036], [0038], [0062] the removal (filtering out) of sounds corresponding to the predefined words in the game audio channels) defines selected content (para. [0036], [0038], [0062] the predefined words) to be censored by the peripheral audio accessory (para. [0036], [0038], [0057], [0062] para. [0036], [0038], [0056], [0062] if the CPU 222 determines that a sound that is detected in the game audio and/or chat audio matches a predefined word then the CPU 222 instructs the audio processing circuit 230 to filter out the sound corresponding to the predefined word in the game and/or chat audio such that the predefined word is not heard by the person wearing the headset 200).

Regarding claim 3, Brewster in view of Kluvik teaches the peripheral audio accessory of claim 2. 
Kluvik further teaches wherein the one or more processors (FIG. 2C CPU 222 and audio processing circuit 230) are configured to monitor the received audio input signal (para. [0062] the game audio and chat audio) to determine whether the received audio input signal (para. [0062] the game audio and chat audio) includes the selected content (para. [0062] the audio processing circuit 230 monitors the game audio and/or chat audio in order to detect sounds in the game audio and/or chat audio that correspond to certain sounds that are associated with the predefined words and the CPU 222 matches the sounds that are detected in the game audio and/or chat audio with sounds that are stored in the storage 224, which are representative of the predefined words), and wherein the one or more (FIG. 2C CPU 222 and audio processing circuit 230) are configured to enforce the at least one rule of the policy (para. [0036], [0038], [0062] removal of the predefined words if detected in the game audio and/or chat audio) by filtering the audio content of the received audio input signal (para. [0062] the game audio and chat audio) to exclude the selected content (para. [0036], [0038], [0057], [0062] para. [0036], [0038], [0056], [0062] if the CPU 222 determines that a sound that is detected in the game audio and/or chat audio matches a predefined word then the CPU 222 instructs the audio processing circuit 230 to filter out the sound corresponding to the predefined word in the game and/or chat audio such that the predefined word is not heard by the person wearing the headset 200).

Regarding claim 4, Brewster in view of Kulavik teaches the peripheral audio accessory of claim 2. While Brewster does expressly state that the received audio input signal may be any appropriate wireless waves (para. [0019]), Brewster does not specifically teach (nor does Kulavik) wherein the received audio input signal is an analog audio input signal.
Nontheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brewster in view of Kulavik to include wherein the received audio input signal is an analog audio input signal.
One of ordinary skill would have been motivated to include this modification to enhance sound clarity during playback.

Regarding claim 5, Brewster in view of Kulavik teaches the peripheral audio accessory of claim 4. 
(para. [0062] the game audio and chat audio) to determine whether the received audio input signal (para. [0062] the game audio and chat audio) comprises a predefined signal pattern (para. [0060]-[0062] the audio processing circuit 230 determines whether the game audio and/or chat audio includes a unique signature that is associated with a certain sound that is mapped to a predefined word).

Regarding claim 6, Brewster in view of Kulavik teaches the peripheral audio accessory of claim 2. 
Kulavik further teaches wherein the received audio input signal (FIG. 2 CPU 222 and audio processing circuit 230) is a digital audio input signal (para. [0055], [0057] the game audio is a digital signal since it is stored by the storage device 224 and acted on by the CPU 222 digitally).

Regarding claim 7, Brewster in view of Kulavik teaches the peripheral audio accessory of claim 6. 
Kulavik further teaches wherein the one or more processors (FIG. 2 CPU 222 and audio processing circuit 230) are configured to monitor the digital audio input signal (para. [0055], [0057] the digital game audio) to determine whether the digital audio input signal (para. [0055], [0057] the digital game audio) comprises metadata (para. [0055], [0057] audio information) related to the selected content (para. [0055], [0057] the audio information of the game audio may comprise sounds corresponding to the predefined words).


Brewster further teaches wherein the at least one administrative rule (para. [0021]-[0029] reproduction of the audio content of the program being played via the controller 104 only if the authentication is valid) defines an authentication protocol (para. [0021]-[0029] reproduction of the audio content of the program being played via the controller 104 only if the authentication is valid is an authentication protocol), wherein the separate source device (para. [0021] the controller 104) is a control device (para. [0021] the controller 104 is a control device) that is configured to administratively control the peripheral audio accessory (para. [0021]-[0029] the controller 104 administratively controls the headphones 106 by encoding and transmitting the wireless signal AUDIO to headphones 106), and wherein the one or more processors (para. [0021] the processor within the headphones 106 that enables the headphones 106 to receive, validate, and decode the signal AUDIO) are configured to authenticate the control device (para. [0021] the controller 104) based at least in part on the authentication protocol (para. [0021]-[0029] the headphones 106 authenticates the signal AUDIO based on the authentication portion 202 of the signal AUDIO encoded and transmitted via the controller 104).

Regarding claim 10, Brewster in view of Kulavik teaches the peripheral audio accessory of claim 1. 
Kulavik further teaches wherein the at least one audio rule (para. [0036], [0038], [0062] removal of sounds corresponding to the predefined words if detected in the game audio and/or chat audio) defines a content filter (para. [0036], [0038], [0062] a match of a sound that is detected in the game audio and/or chat audio and a predefined word defines the filtering out of the matched sound).

Claim 12 is rejected for similar reasons as claim 1 since the peripheral audio accessory taught by Brewster in view of Kulavik performs the claimed method steps. 

Regarding claim 14, Brewster in view of Kulavik teaches the method of claim 12; however, Brewster in view of Kulavik is silent to wherein the command comprises a request to alter the policy, which is stored in the memory of the peripheral audio accessory.
Nonetheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brewster in view of Kulavik to include wherein the command comprises a request to alter the policy, which is stored in the memory of the peripheral audio accessory. For example, Kulavik already teaches the censorship of profanity detected within game audio or chat audio (para. [0036], [0038], [0062]). It would to one of ordinary skill in the art before the effective filing date of the claimed invention to add newly discovered profane terms to be censored. 
One of ordinary skill would have been motivated to include this modification to keep the censorship policy updated.

Regarding claim 15, Brewster in view of Kulavik teaches the method of claim 14; however, Brewster in view of Kulavik is silent to wherein the request to alter the policy includes a request to change a restriction on a rule that defines a content filter.
(para. [0036], [0038], [0062]). It would to one of ordinary skill in the art before the effective filing date of the claimed invention to add newly discovered profane terms to be censored. 
One of ordinary skill would have been motivated to include this modification to keep the censorship policy updated.

Regarding claim 16, Brewster in view of Kulavik teaches the method of claim 15; however, Brewster in view of Kulavik is silent to wherein the request to change the restriction includes a request to change selected content that is designated to be censored.
Nonetheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brewster in view of Kulavik to include wherein the request to change the restriction includes a request to change selected content that is designated to be censored. For example, Kulavik already teaches the censorship of profanity detected within game audio or chat audio (para. [0036], [0038], [0062]). It would to one of ordinary skill in the art before the effective filing date of the claimed invention to add newly discovered profane terms to be censored. 
One of ordinary skill would have been motivated to include this modification to keep the censorship policy updated.

(FIG. 1 headphones 106), comprising: 
a receiver (para. [0021] headphones 106 comprise a wireless signal receiver) configured to receive a command (para. [0025]-[0029] the authentication portion 202 of the signal AUDIO) from a separate source device (para. [0021] the controller 104) and an audio input signal (para. [0019], [0021]-[0029] the headphones 106 receives the signal AUDIO which comprises the authentication portion 202 and the data 206 corresponding to the audio content from the controller 104), wherein the peripheral audio accessory (FIG. 1 headphones 106), is dependent on the separate source device (para. [0021] the controller 104) for providing the audio input signal (para. [0019]-[0021] the headphones 106 are dependent on the controller 104 for providing the signal AUDIO for playback); 
a memory (para. [0021] the memory stored within the headphones 106 that enables the headphones 106 to receive, validate, and decode the signal AUDIO) configured to store a policy (para. [0021]-[0029] the policy that enables playback of audio content only if the authentication is valid) comprising at least one administrative rule (para. [0021]-[0029] playback of the audio content only if authentication is valid); and 
one or more processors (para. [0021] the processor within the headphones 106 that enables the headphones 106 to receive, validate, and decode the signal AUDIO) coupled to the memory (para. [0021] the memory stored within the headphones 106 that enables the headphones 106 to receive, validate, and decode the signal AUDIO), the one or more processors (para. [0021] the processor within the headphones 106 that enables the headphones 106 to receive, validate, and decode the signal AUDIO) configured to: 
(para. [0025]-[0029] the authentication portion 202 of the signal AUDIO) to determine whether the received command (para. [0025]-[0029] the authentication portion 202 of the signal AUDIO) complies with the at least one administrative rule of the policy (para. [0021]-[0029] the authentication portion 202 of the signal AUDIO is monitored to determine whether the authentication is valid); 
perform an operation (para. [0021] reproduce the audio content of the program being played via the controller 104) that is requested by the received command (para. [0025]-[0029] the authentication portion 202 of the signal AUDIO) based at least in part on a determination that the received command (para. [0025]-[0029] the authentication portion 202 of the signal AUDIO) complies with the at least one administrative rule of the policy (para. [0025]-[0029] the headphones 106 reproduces the audio content of the program being played via the controller 104 only if the authentication is valid); however, Brewster is silent to monitoring a received audio input signal to determine whether the received audio input signal complies with the at least one audio rule of the policy; and generating an audio output signal based at least in part on a determination that the received audio input signal complies with the at least one audio rule of the policy; and a speaker configured to generate an audible signal based at least in part on the audio output signal.
Kulavik teaches a peripheral audio accessory (FIG. 2A-2C headset 200) comprising: 
a memory (FIG. 2C memory 226) configured to store a policy (para. [0038], [0058] memory 226 stores the algorithm to monitor and filter out the predefined words if present in the game or chat audio signals) comprising at least one audio rule (para. [0038], [0058] memory 226 memory 226 stores the algorithm to monitor and filter out the predefined words if present in the audio channels); 
(FIG. 2C CPU 222 and audio processing circuit 230) configured to: 
monitor a received audio input signal (para. [0062] the game audio and chat audio) to determine whether the received audio input signal (para. [0062] the game audio and chat audio) complies with the at least one audio rule of the policy (para. [0062] the audio processing circuit 230 monitors the game and chat audio in order to detect sounds in the game audio and/or chat audio that corresponds to certain sounds that are associated with the predefined words and the CPU 222 may be operable to match the sounds that are detected in the game audio and/or chat audio with sounds that are stored in the storage 224, which are representative of the predefined words); 
generate an audio output signal (para. [0059]-[0062] sound to be output from speakers 216a and 216b) based at least in part on a determination that the received audio input signal (para. [0062] the game audio and chat audio) complies with the at least one audio rule of the policy (para. [0059]-[0062] the speakers 216a and 216b receives sounds from the audio processing circuit 230 that does not include sounds corresponding to a predefined word); and 
a speaker (para. [0059]-[0062] speakers 216a and 216b) configured to generate an audible signal based at least in part on the audio output signal (para. [0059]-[0062] the speakers 216a and 216b receives sounds from the audio processing circuit 230 that does not include sounds corresponding to a predefined word).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brewster to include monitoring a received audio input signal to determine whether the received audio input signal complies with 
One of ordinary skill would have been motivated to include this modification to filter out profanity during playback (para. [0036]).

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brewster in view of Kulavik and official notice.

Regarding claim 9, Brewster in view of Kulavik teaches the peripheral audio accessory of claim 1; however, Brewster in view of Kulavik is silent to wherein the at least one administrative rule comprises a software update rule.
The Examiner takes official notice that it is well-known and conventional in the art to determine whether an update is required upon pairing a peripheral audio accessory (e.g., wireless headphones) to a computing device and updating the peripheral audio accessory if needed. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brewster in view of Kulavik to include wherein the at least one administrative rule comprises a software update rule, as taught by well-known and conventional teachings in the art.
One of ordinary skill would have been motivated to include this modification to provide an optimal audio experience.

. 

Claims 11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brewster in view of Kulavik and Skjoldborg (US 2017/0318142).

Regarding claim 11, Brewster in view of Kulavik teaches the peripheral audio accessory of claim 1; however, Brewster in view of Kulavik are silent to wherein the at least one audio rule defines the feature ON/OFF control, and wherein the feature ON/OFF control is a microphone control that is configured to control the operation of a microphone of the peripheral audio accessory.
Skjoldborg teaches wherein the at least one audio rule (para. [0042]-[0050] the instruction, from the host device 20, to enable or disable the headset microphone 18) defines the feature ON/OFF control (para. [0042]-[0050] the instruction, from the host device 20, to enable or disable the headset microphone 18 defines an ON/OFF control), and wherein the feature ON/OFF control is a microphone control that is configured to control the operation of a microphone of the peripheral audio accessory (para. [0042]-[0050] the host device 20 may instruct the headset adapter 10 to enable or disable the headset microphone 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brewster in view of Kulavik to include wherein the at least one audio rule defines the feature ON/OFF control, and wherein the feature ON/OFF control is a microphone control that is configured to control the operation of a microphone of the peripheral audio accessory, as taught by Skjoldborg.
(para. [0008]).

Regarding claim 17, Brewster in view of Kulavik teaches the method of claim 12; however, Brewster in view of Kulavik is silent to wherein the command comprises a request to alter functionality of a feature of the peripheral audio accessory.
Skjoldborg teaches wherein the command (para. [0042]-[0050] the communication between the host device 20 and the headset 15) comprises a request to alter functionality of a feature of the peripheral audio accessory (para. [0042]-[0050] the host device 20 may request to enable or disable the headset microphone 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brewster in view of Kulavik to include wherein the command comprises a request to alter functionality of a feature of the peripheral audio accessory, as taught by Skjoldborg.
One of ordinary skill would have been motivated to include this modification to improve functionality of headsets interacting with host device applications (para. [0008]).

Regarding claim 18, Brewster in view of Kulavik teaches the method of claim 12; however, Brewster in view of Kulavik is silent to wherein the command comprises a signal that is used to trigger operation of a switch that toggles a feature of the peripheral audio accessory between an on state and an off state, wherein the on state enables the feature, and wherein the off state disables the feature.
(para. [0042]-[0050] the communication between the host device 20 and the headset 15) comprises a signal that is used to trigger operation of a switch that toggles a feature of the peripheral audio accessory between an on state and an off state (para. [0042]-[0050] the host device 20 may instruct the headset adapter 10 to enable or disable the headset microphone 18), wherein the on state enables the feature (para. [0042]-[0050] an instruction to enable the headset microphone 18 enables the headset microphone 18), and wherein the off state disables the feature (para. [0042]-[0050] an instruction to disable the headset microphone 18 disables the headset microphone 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brewster in view of Kulavik to include wherein the command comprises a signal that is used to trigger operation of a switch that toggles a feature of the peripheral audio accessory between an on state and an off state, wherein the on state enables the feature, and wherein the off state disables the feature, as taught by Skjoldborg.
One of ordinary skill would have been motivated to include this modification to improve functionality of headsets interacting with host device applications (para. [0008]).

Regarding claim 19, Brewster in view of Kulavik teaches the method of claim 12; however, Brewster in view of Kulavik is silent to wherein the at least one audio rule defines a microphone control that is configured to control operation of a microphone of the peripheral audio accessory.
Skjoldborg teaches wherein the at least one audio rule (para. [0042]-[0050] the instruction, from the host device 20, to enable or disable the headset microphone 18) defines a microphone control that is configured to control operation of a microphone of the peripheral (para. [0042]-[0050] the host device 20 may instruct the headset adapter 10 to enable or disable the headset microphone 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brewster in view of Kulavik to include wherein the at least one audio rule defines a microphone control that is configured to control operation of a microphone of the peripheral audio accessory, as taught by Skjoldborg.
One of ordinary skill would have been motivated to include this modification to improve functionality of headsets interacting with host device applications (para. [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/KENNY H TRUONG/Examiner, Art Unit 2653